Citation Nr: 1627172	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  03-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for organic cardiovascular disease.

2. Entitlement to service connection for a cardiac disability, to include coronary artery disease, to include as due to herbicide exposure, and to include as secondary to chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 until his retirement in January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2005, the Veteran offered testimony before a local Decision Review Officer (DRO).  In August 2008, the Veteran offered testimony at a Travel Board hearing.  Transcripts of both hearings are associated with the evidentiary record.  

In October 2008, this matter was remanded for further development.

After efforts to comply with the Board's October 2008 remand action were undertaken, the matter was returned to the Board.  In March 2016, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his August 2008 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2015).  The Veteran was informed that if no response was received within 30 days from the date of the March 2016 notice letter, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to the March 2016 notice letter, and as such, assumes the Veteran does not request another hearing.
In the October 2008 decision, the Board remanded the issues of entitlement to service connection for hypertension and diabetes for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case in response to the Veteran's timely notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2010, the AOJ issued a statement of the case denying entitlement to service connection for hypertension and diabetes.  The Veteran has not submitted a substantive appeal in response to the May 2010 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to service connection for hypertension or diabetes, and thus, those issues are not currently before the Board.

The Veteran's file has been scanned, and converted to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.


FINDINGS OF FACT

1. A May 1972 rating decision denied entitlement to service connection for an organic cardiovascular disorder based on the determination that no cardiovascular disorder was shown by the evidence of record.

2. The Veteran did not submit a notice of disagreement with the May 1972 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 1972 rating decision.

3. The additional evidence presented since the RO decision in May 1972 relates to an unestablished fact necessary to substantiate the claim.

4. The probative evidence of record indicates the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

5. It is presumed that the Veteran's current ischemic heart disease is related to his military service, to include herbicide exposure.


CONCLUSIONS OF LAW

1. The May 1972 rating decision, which denied the Veteran's claim of entitlement to service connection for an organic cardiovascular disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2. The additional evidence received since the May 1972 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for a cardiac disability, to include ischemic heart disease, as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of the Claim for Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A May 1972 rating decision denied entitlement to service connection for an organic cardiovascular disorder based on the determination that no cardiovascular disorder was shown by the evidence of record.  The Veteran did not submit a notice of disagreement with the May 1972 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 1972 rating decision.  As such, the May 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 1972 RO decision, the Veteran has submitted copies of treatment records from the Wilford Hall Medical Center (WHMC), which include diagnoses of coronary artery disease, atrial fibrillation, congestive heart failure, mitral regurgitation, and tricuspid regurgitation.  See, e.g., November 2011 cardiology note.  This evidence is new, as it was not of record at the time of the final May 1972 rating decision.  These treatment records are also material evidence because they indicate the Veteran suffers from a currently diagnosed cardiovascular disorder.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an organic cardiovascular disorder, as it raises a reasonable possibility that the Veteran suffers from a current cardiovascular disorder which the Veteran contends is related to his active duty service.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Ischemic heart disease, to include coronary artery disease, is such a disease.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met, as a current diagnosis of coronary artery disease, which is classified as ischemic heart disease, is of record.  See, e.g., February 2012 VA examination report; April 2002 WHMC pulmonary medicine note; February 2002 WHMC cardiology note; see also 38 C.F.R. § 3.309(e).

VA was unable to confirm the Veteran's service on the landmass or in the inland waters of the Republic of Vietnam through official military records, or the Veteran's available service personnel records.  See, e.g., September 2011 Formal finding on a lack of information required to verify service in the Republic of Vietnam.

The Veteran has repeatedly and consistently asserted that while stationed at Kadena Air Base in Okinawa, Japan, he had to fly at least one trip a month in order to maintain his flying status, and that he flew multiple roundtrip missions to the Republic of Vietnam, to include flying planes with cargo loads.  The Veteran has stated that during these trips, they would often get out of the plane before taking off again, and at least once they had to spend the night in Vietnam.  The Veteran further asserted that he had to fly into the Republic of Vietnam because as the director of personnel, he had to coordinate activities and personnel requirements.  See, e.g., April 2010 Veteran statement; August 2008 Travel Board hearing testimony; April 2005 DRO hearing testimony. 

The Veteran's service personnel records and service treatment records confirm that the Veteran was stationed at Kadena Air Base in Okinawa, Japan from November 1966 to May 1969, and that he served in the 824th Combat Support Group.  The Veteran's Service Personnel Records, to include his performance reports, further confirm the Veteran served as a pilot throughout his career, and that he maintained the "Aero Rating" of Command Pilot during the period he was stationed in Japan.  Finally, available flight records submitted by the Veteran also confirm the Veteran participated in at least three flights between November 1966 and January 1967, and service treatment records indicate the Veteran continued to be medically qualified for flying status throughout his deployment to Japan.  See, e.g., Uniform Military Personnel Record (Specialty and Rank, Foreign Tours); May 1969 Performance Report; June 1968 Performance Report; June 1967 Performance Report; Pilot Individual Flight Record (closed February 1, 1967); see also February 1970 annual examination report (qualified for flying class II); March 1969 annual examination report (qualified for flying class II); March 1968 annual flying examination report (qualified for flying class III); March 1967 annual flying examination report (qualified for flying class II).

Accordingly, the Board finds the Veteran's reports of having to fly missions while stationed in Okinawa, Japan to maintain his flight status, and that some of these flights involved cargo missions which would land in the Republic of Vietnam, credible.  The Board therefore affords the Veteran the benefit of the doubt, and finds that he served in the Republic of Vietnam during the Vietnam Era.  Accordingly, the Board finds the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a).  Therefore, the second Shedden element is also met.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because ischemic heart disease, to include coronary artery disease, is one of the diseases listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, service connection is presumed for the Veteran's current ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for ischemic heart disease as due to exposure to herbicide agents.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an organic cardiovascular disorder is reopened.

Entitlement to service connection for a cardiac disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


